Citation Nr: 9908516	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for service-
connected postoperative status left medial meniscectomy, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected scar, postoperative ganglionectomy, right foot, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 1992 rating determination by the Columbia, South 
Carolina, Regional Office (RO).  This case was previously 
before the Board in August 1996 and March 1997 and remanded 
for additional development and adjudication.  As originally 
developed for appeal, the veteran's claim included the 
additional issue of service connection for ulcers.  However, 
the veteran indicated at his October 1997 travel board 
hearing that he did not wish to pursue service connection for 
this disability and the issue was withdrawn.  

In January 1999, the veteran was advised that he was entitled 
to an additional hearing because the Board member who 
conducted the October 1997 hearing was no longer employed by 
the Board.  The veteran was asked to respond within 30 days 
if he wished to request such a hearing.  38 C.F.R. § 20.707 
(1998).  Since the time for response has passed and the 
veteran has not responded, the Board is satisfied that it may 
proceed on the current record.

Also, the Board finds that the evidence of record reasonably 
raises the issue of entitlement to service connection for a 
ganglion cyst of the right foot.  This matter is not 
inextricably intertwined with the increased rating issue on 
appeal and is referred to the RO for action deemed 
appropriate.  In a May 1998 statement of the veteran, he 
raises the issues of service connection for an esophagus 
disorder and for disability due to Agent Orange.  These 
matters are also referred to the RO for action deemed 
appropriate.

The issue of an increased evaluation for a left knee 
disability will be addressed in the Remand portion of this 
decision.  

FINDINGS OF FACT

1.  Medical records do not provide evidence or a medical 
opinion that the veteran's hypertension, first demonstrated 
many years after discharge from service, is etiologically 
related to military service.

2.  The veteran's post-operative ganglionectomy scar is 
manifested by a well-healed scar on the right foot which is 
approximately three centimeters in length, without evidence 
of pain or tenderness. 


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. §§ 5107(a), 7104 (West 1991 & 
Supp. 1998).

2.  The criteria for a rating in excess of 10 percent for 
scar, postoperative ganglionectomy of the right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran's service medical records 
are negative for complaints, findings or treatment for 
hypertension.  On separation examination in December 1974 the 
veteran had a blood pressure reading of 128/88 and was noted 
to have had a recent infection following removal of a 
ganglion cyst of the right foot and decreased sensation of 
the first and second toes on the right foot.  Service 
connection for the post-operative ganglionectomy scar was 
established by a June 1975 rating decision and assigned a 
noncompensable evaluation.  The current 10 percent evaluation 
was assigned by the RO in an October 1981 rating decision.  

VA outpatient treatment records from 1979 to 1989, received 
in connection with a claim for increase, show blood pressure 
readings of 140/88, 154/104 and 140/100 in March 1979.  The 
remaining records show elevated as well as normal blood 
pressure readings.  There was no diagnosis of hypertension 
and no reference to right foot scar residuals.  VA 
examinations in July 1979 and September 1981 show a well-
healed, asymptomatic and nonadherent scar.  

At a VA examination in May 1992 the veteran gave a history of 
having a ganglion cyst over the dorsum of the right foot that 
was removed and subsequently became infected requiring 
several weeks of hospitalization.  He complained that this 
condition continued to give him problems and that he could 
not find appropriate footwear.  The veteran reported taking 
nonsteroidal medications but to no avail.  The examiner noted 
that it appeared that the ganglion had returned.  Examination 
of the right foot showed a three-centimeter transverse scar 
over the dorsal foot in the region in the calcaneocuboid 
joint.  There appeared to be a two-centimeter dorsal ganglion 
cyst that was mildly tender and painful.  There were no other 
abnormalities noted.  The clinical assessment was residuals 
of a right foot injury.  

The veteran's initial claim for hypertension was submitted in 
June 1992.  In support of his claim VA outpatient treatment 
records were received reflecting treatment for various 
conditions from 1990 to 1992.  Specifically the records show 
diagnosis and treatment of hypertension beginning in January 
1990.  There was no reference to right foot scar residuals.

Service connection was denied by a July 1992 rating decision 
on the basis that hypertension was neither shown in service 
nor manifested to a compensable degree within one year of 
service discharge.  In his notice of disagreement, received 
by the RO in August 1992, the veteran indicated that he had 
received treatment from the Greenville VA Medical Center 
immediately following discharge in 1975.  The Board notes 
that the RO's previous attempts to obtain copies of VA 
treatment records from the Greenville VA Medical Center were 
limited to those records beginning in August 1977.

In August 1992, in response to the RO's request for records, 
the Greenville VA Medical Center indicated that there were no 
records available for the veteran for the dates April 1975 to 
December 1976. 

On a VA examination dated in August 1993 the veteran 
complained that his ganglion had recurred causing pain, 
especially with shoe wear.  He denied any other right foot 
symptoms.  Examination of the right foot revealed a well-
healed transverse incision over the dorsum of the right foot, 
roughly at the talonavicular joint level.  The examiner noted 
what appeared to be the recurrence of either a ganglion cyst 
or a small bursa in the subsequent tissue just proximal to 
the previous incision.  There was no excursion of this cystic 
lesion with toe extension and flexion.  The clinical 
impression was recurrent ganglion cyst of the dorsum of the 
right foot.  

VA outpatient treatment records dated from September 1992 to 
May 1994 show evaluation and treatment for the veteran's 
right foot complaints. 

An October 1996 VA examination report shows the veteran's 
primary complaints were of aching and worsening stiffness of 
the right ankle.  He also reported difficulty with ambulation 
and shoe wear.  Examination revealed the veteran ambulated 
with a limp, using a cane in his right hand and that he had 
an antalgic gait, favoring his right lower extremity.  The 
right foot had a three-centimeter well-healed incision over 
the dorsum of the foot and a 1.5-centimeter ganglion cyst 
underlying that scar which was freely mobile but diffusely 
tender to palpation.  The overlying skin did not appear to be 
erythematous or irritated.  The veteran was also diffusely 
tender to palpation over the anterior joint line of the ankle 
but nontender to palpation over the medial and lateral joint 
lines.  Range of motion of the right ankle was from 5 degrees 
of dorsiflexion to 20 degrees of plantar flexion.  There was 
only minimal pronation and supination of the foot noted.  The 
right foot was otherwise neurovascularly intact.  The 
clinical impression was status post excision and subsequent 
removal of ganglion cyst of the right foot with some evidence 
of degenerative arthritis.  

In October 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board.  He testified that 
his right foot was larger than his left and had a knot on top 
of it.  He testified that it was hard for him to get shoes 
that fit and that intense pain made walking difficult.  He 
also testified to problems with the scarred area of the foot 
rubbing his sock or shoe and that he experienced swelling 
across the top of the foot as well as the whole foot.  The 
veteran submitted a VA X-ray report of the right foot dated 
in September 1997 which was negative for evidence of a 
fracture, displacement or dislocation.  There was evidence of 
a slight hallux valgus and slight degenerative changes, to a 
greater extent involving distal interphalangeal joints with 
narrowing and spurring with minimal extension flexion 
deformity of toes.  There was a suggestion of bipartite 
sesamoid at the distal aspect of the first metatarsal.  With 
respect to hypertension the veteran testified that about one 
year prior to separation he was told that his blood pressure 
was high and that on separation he should seek treatment from 
his family physician.  He also testified that in the six 
months prior to discharge he was placed on a dietary program 
and that upon separation he went to the VA medical center in 
Greenville and was placed on medication six months 
thereafter.  

Service Connection

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well-grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The law also provides that service connection may be granted 
for disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998).  Service connection may be 
established for hypertension on a presumptive basis if this 
disorder is shown to a degree of 10 percent within one year 
of service separation.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1998).

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the veteran's case, service medical records are negative 
for any complaints, findings or treatment of essential 
hypertension.  Post-service medical records note elevated 
readings as early as 1979 and the earliest notation of a 
diagnosis of hypertension is in January 1990.  To be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet.App. 261 (1992).  The 
medical evidence tends to establish that the veteran 
developed hypertension after separation from military 
service.  Thus, the second prong of Caluza is not satisfied 
as there is no evidence that the veteran developed 
hypertension in service.

Also, the veteran has not brought forth any competent 
evidence that would establish a nexus between his post-
service symptoms and active military service and no examiner 
has attributed the veteran's current hypertension to service.  
Further, the elevated blood pressure readings obtained in 
1979 were well after the end of the one-year presumptive 
period and essential hypertension was not diagnosed at that 
time.  A well-grounded claim also requires medical evidence 
of a nexus between in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
Therefore, the third prong of Caluza is not satisfied as 
there is no medical evidence of record establishing a nexus 
between service and the veteran's hypertension.  In this 
case, only the first prong of Caluza is satisfied; namely, 
there is competent medical evidence that the veteran 
currently has hypertension.

Therefore, the Board finds that a well-grounded claim of 
service connection for hypertension has not been presented.  
It follows that the VA has no duty to assist the veteran in 
the development of his claim.  In the absence of a well-
grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).

Increased Rating

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

The current rating was assigned under Diagnostic Code 7804 of 
the VA rating schedule (38 C.F. R. Part 4) which provides a 
maximum 10 percent rating for superficial scars, which are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Code 7804 (1998).  A maximum 10 percent rating is 
also assignable for scars which are poorly nourished and 
ulcerated; however this has not been shown in the present 
case.  38 C.F.R. § 4.118, Code 7803 (1998).  Finally, scars 
may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805 (1998).

The postoperative ganglionectomy scar is not currently 
manifested by symptoms referable to an evaluation in excess 
of the currently assigned 10 percent.  It was specifically 
reported upon VA examination in October 1996 that the scar in 
question was well healed and basically asymptomatic.  
Although the veteran does suffer from degenerative arthritis 
of the right foot, the medical examiner did not attribute the 
arthritis as a post-operative residual of the right foot 
ganglionectomy.  Likewise while there is evidence of minimal 
pronation and supination, there is no medical evidence of 
record of limitation of function of the right foot as a post-
operative residual of the right foot ganglionectomy.  Under 
these circumstances, an evaluation in excess of the 10 
percent rating is not warranted.

Therefore the Board finds that the veteran's overall level of 
disability shown does not more nearly approximate the 
manifestations required for a rating in excess of 10 percent 
under Code 7805.  38 C.F.R. § 4.7 (1998).  The veteran's 
contentions regarding the degree of his service-connected 
disability have been considered but the probative medical 
evidence depicts a condition that is properly rated at 10 
percent.  

In making its determinations, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected scar residuals are the 
cause of or related to additional disability and that his 
hypertension is of service onset.  However, the veteran is 
not competent to testify as to matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claims.


ORDER

Service connection for hypertension is denied.

An increased evaluation for scar, post-operative 
ganglionectomy of the right foot, is denied.


REMAND

In a November 1993 rating decision the RO assigned a 30 
percent evaluation to postoperative status left medial 
meniscectomy, based upon the criteria in Code 5257, and 
included advanced arthritis as a component of the disability.  
The disability was rated under Codes 5010-5257 from March 
1992.

In a VA General Counsel Precedent Opinion, VAOPGCPREC 23-97 
(July 24, 1997) it was held that a claimant who had arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5257 and 5003 (and therefore 5010), relative 
to arthritis.  Therefore, it is necessary for the RO to 
evaluate the veteran's service-connected left knee disability 
in view of the changes introduced by the aforementioned 
General Counsel opinion.  If the veteran exhibits both 
recurrent subluxation/lateral instability as well as 
arthritis with limitation of motion of the left knee, then he 
is entitled to consideration of separate compensable ratings 
under Diagnostic Codes 5010 and 5257. 

The Board notes that the last examination for evaluation 
purposes was conducted by VA in August 1993 and does not 
provide the specificity required by DeLuca v. Brown, 
8 Vet.App. 202 (1995) and Hicks v. Brown, 8 Vet.App. 417 
(1995), regarding functional loss due to pain.  Specifically, 
the examination report lacks findings related to functional 
loss due to pain, weakness, excess fatigability or 
incoordination and the extent to which these factors affect 
range of motion. The circumstances of this claim, including 
the nature of the disability and the veteran's contentions on 
appeal, raise a question regarding the extent to which he has 
functional impairment due to pain and is thereby entitled to 
a rating higher than 30 percent on the basis of pain pursuant 
to 38 C.F.R. §§ 4.40, 4.45 (1998).  The Board further notes 
that as regards painful motion of the left knee the 
provisions of 38 C.F.R. § 4.59 (1998) must be considered.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic evaluation to allow for proper assessment of 
his left knee disability.  Any additional relevant records of 
VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

Accordingly, this issue is REMANDED to the RO for the 
following: 


1.  The RO should obtain copies of any 
additional VA or private treatment 
records pertaining to treatment of the 
veteran's service-connected postoperative 
status left medial meniscectomy since 
July 1997.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of the postoperative 
status left medial meniscectomy.  All 
indicated tests and studies, to include 
X-rays, should be completed and all 
findings reported in detail.  The 
examiner should be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  Limitation of motion should be 
specifically reported in degrees.  
Specific findings as to the presence or 
absence of bilateral knee instability 
should also be reported.  The examiner 
should also provide an accurate 
assessment of the left knee disability 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  Considerations such as 
weakness, incoordination or reduction of 
endurance should be discussed to the 
extent necessary.  These determinations 
should, if feasible, be expressed in 
terms of additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation of motion, if feasible.  
The bases for the conclusions reached 
should be stated in full.  It is 
imperative that the claims folder be made 
available to the examiner for review.

3.  After the development requested above 
has been completed, the RO should 
evaluate the veteran's left knee 
disability under 38 C.F.R. § 4.71a, to 
include consideration of the assignment 
of separate ratings, under Codes 5010-
5003 and 5257, if indicated, to the 
extent VAOPGCPREC 23-97 allows this.  
This review should include consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as well as all information added 
to the file since the last supplemental 
statement of the case.  If the decision 
remains adverse to the veteran, a 
supplemental statement of the case should 
be furnished and the veteran and his 
representative provided an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


